Citation Nr: 0217575	
Decision Date: 12/05/02    Archive Date: 12/12/02

DOCKET NO.  02-11 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for prostate cancer due to 
herbicide exposure.








ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel



INTRODUCTION

The veteran had four years, two months, and six days of 
active duty service, including four months and 10 days of 
foreign and/or sea service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the RO, 
which denied a claim of entitlement to service connection 
for prostate cancer due to herbicide exposure.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duties to inform and assist have been met.  

2.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and exposure to herbicides may be presumed.  

3.  The veteran was diagnosed with prostate cancer in June 
1991.

4.  It is presumed that the veteran's prostate cancer is due 
to exposure to herbicides in service.  


CONCLUSION OF LAW

Prostate cancer is presumed to have been incurred in service 
as a result of exposure to herbicides.  38 U.S.C.A. §§ 1110, 
1113, 1116, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a)(6), 3.309(e) 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his prostate cancer arose as a 
result of exposure to herbicides when he served in the 
Republic of Vietnam, specifically from his numerous flights 
into and out of various bases in Vietnam.  The Board has 
considered whether service connection is warranted for 
prostate cancer on a presumptive basis under 38 C.F.R. 
§ 3.307(a)(6) and 38 C.F.R. § 3.309(e) (2002).  For the 
reasons and bases set forth below, the Board finds that 
service connection is warranted for prostate cancer on that 
basis.

Generally, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  

The Board notes that a significant change in the law has 
taken place with respect to the adjudication of claims based 
upon exposure to Agent Orange during service in Vietnam.  On 
December 27, 2001, the President signed the Veterans 
Education and Benefits Expansion Act of 2001 (VEBEA), Pub. 
L. No. 107-113, 115 Stat. 976 (2001).  That new statute, in 
pertinent part, redesignated and amended 38 U.S.C.A. 
§ 1116(f) to provide that, for purposes of establishing 
service connection for a disability or death resulting from 
exposure to an herbicide agent, including a presumption of 
service connection under this section, a veteran who, during 
active military, naval, or air service, served in Vietnam 
during the period beginning on January 9, 1962, and ending 
on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent of the kind 
specified in section 1116, unless there is affirmative 
evidence to establish that the veteran was not exposed to 
any such agent during that service. 

Prior to December 27, 2001, the provisions of 38 U.S.C.A. § 
1116 and its implementing regulations found at 38 C.F.R. § 
3.307(a)(6)(iii), were interpreted as providing that, if a 
veteran who served on active duty in Vietnam during the 
Vietnam era develops one of the listed diseases which is 
presumed to have resulted from exposure to herbicides under 
38 C.F.R. § 3.309(e), the veteran was then presumed to have 
been exposed to Agent Orange or similar herbicide.  
McCartt v. West, 12 Vet. App. 164 (1999).  In other words, 
the presumption took effect only if the veteran had one of 
the listed diseases specifically enumerated under 38 C.F.R. 
§ 3.309(e).  Now, the law as it currently stands provides a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era, eliminating the 
requirement that a veteran must also have one of the 
conditions specifically enumerated under 38 C.F.R. § 
3.309(e) (2002).  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (2002).  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases 
shall be service-connected if the requirements of 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) 
are also satisfied:  chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e) (2002).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
or acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year, after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2002).  The Board 
further notes that 38 U.S.C. § 1116(a)(2)(F), as added by § 
201(c) of the VEBEA, eliminated the requirement that 
respiratory cancers must be manifested within 30 years 
following service in the Republic of Vietnam.  

The record in this case reflects that the veteran served in 
the Republic of Vietnam during the Vietnam era.  His 
personnel records indicate that he was awarded several 
decorations, including the Vietnam Service Medal, Republic 
of Vietnam Cross of Gallantry with device, and Republic of 
Vietnam Campaign Medal.  The Board notes that the Republic 
of Vietnam Cross of Gallantry with device, was awarded by 
the government of South Vietnam for deeds of valor and acts 
of courage or heroism while fighting the enemy.  In this 
regard, the Board finds that such award reflects that the 
veteran served in Vietnam during the Vietnam era.  

Under the newly enacted 38 U.S.C. § 1116(f), as added by § 
201(c) of the VEBEA, exposure to herbicides for all veterans 
who served in Vietnam during the Vietnam Era is presumed.  
Accordingly, exposure to Agent Orange during service, as 
claimed by the veteran, is established.  Furthermore, there 
is no affirmative evidence establishing that the veteran was 
not exposed to such an agent during that service.  

With respect to the requirement that the diseases listed at 
38 C.F.R. § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, the Board 
finds that requirement has been met in this case, as has 
been shown by evidence in the form of a September 2001 QTC 
management examination report.  In that report, an examiner 
found that the veteran had prostate cancer due to herbicide 
exposure.  At the time, the veteran complained of impotence, 
problems urinating, and incontinence.  Previously, a 
February 1994 medical record reflects that the veteran was 
seen for follow up treatment of his adenocarcinoma of the 
prostate, when it was noted that he had stage B disease, and 
had had a radical prostatectomy in June 1991.  The Board is 
of the opinion that these findings constitute evidence of a 
compensable degree of disability under the criteria of 
38 C.F.R. §§ 4.115a, 4.115b (Diagnostic Code 7527) (2002).

Having found that the veteran served in Vietnam during his 
active service, that he has been diagnosed with prostate 
cancer, and that this prostate cancer was manifested to a 
compensable degree at some time after his discharge from 
service, the Board concludes that service connection for 
prostate cancer is warranted on a presumptive basis under 
the provisions of 38 C.F.R. §§ 3.307(a)(6) and 3.309(e), as 
recently amended.  Therefore, the benefit sought on appeal 
is granted.  


ORDER

Service connection for prostate cancer due to herbicide 
exposure is granted.


		
	SUSAN J. JANEC
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

